              Case 1:19-mj-02570-UA Document 5 Filed 07/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

 UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY VIDEO OR
                                                                                TELE CONFERENCE
                             -against-
                                                                           19      -MJ-2570 ( ) ( )

 Antonio Kassab

                                                 Defendant(s).
-----------------------------------------------------------------X

Defendant            Antonio Kassab                                        hereby voluntarily consents to
participate in the following proceeding via~ videoconferencing or                     L   teleconferencing:

X        Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

X        Bail/Detention Hearing

         Conference Before a Judicial Officer




    S/ with verbal consent
Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Antonio Kassab                                                       Jonathan Marvinny
Print Defendant's Name                                               Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.

0710112020                                                                K~c/442.u.
Date                                                                 U.S. District Judge/U .S. Magistrate Judge
